SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Plaintiff-appellant Ronald Coleman appeals from the District Court’s judgment, entered October 28, 2004, dismissing his complaint sua sponte as frivolous. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
A district court may dismiss a complaint sua sponte as frivolous notwithstanding the plaintiffs payment of a filing fee. Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000) (per curiam). Because it is unclear what standard of review applies to review of such a dismissal, we here apply de novo review. See id. at 346, n. 2. A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
We construe pro se complaints liberally, and, unless the initial complaint excludes all doubt as to whether plaintiff can allege facts sufficient to state a claim, we require the district courts to grant leave to replead to allow plaintiff to allege sufficiently specific and particular facts. See Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); Platsky v. C.I.A., 953 F.2d 26, 28 (2d Cir.1991).
Here, it cannot be discerned, even under the liberal review that applies to pro se litigants, what harm plaintiff purports to have suffered, what acts of defendants allegedly caused that harm, and what federal rights were allegedly infringed. We therefore find that the complaint was frivolous and leaves no doubt that plaintiff cannot allege facts sufficient to state a claim.
We have considered all of plaintiffs arguments and find them meritless.
For the foregoing reasons, the judgment of the District Court is AFFIRMED.